 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Facsimile: (916) 930-6482
 5   Email: davefischer@yahoo.com
 6   Attorney for Defendant
 7   DENAE BELAND
 8   DAVID W. DRATMAN
 9   Attorney at Law
     State Bar No. 78764
10   1007 7th Street, Suite 305
11   Sacramento, CA 95814
     Telephone: (916) 443-2000
12   Facsimile: (916) 443-0989
13   Email: dwdratman@aol.com
14   Attorney for Defendant
15   BRIAN BELAND

16
17                       UNITED STATES DISTRICT COURT FOR THE

18                         EASTERN DISTRICT OF CALIFORNIA
19
20   UNITED STATES OF AMERICA,
                                                  CR.S. No. 2:19-cr-0021 WBS
21          Plaintiff,
22                                                UNOPPOSED MOTION AND ORDER
                   v.                             TO MODIFY CONDITIONS OF
23                                                RELEASE TO ALLOW FOR TRAVEL
24   BRIAN BELAND and DENAE BELAND,

25         Defendants.
26
           Defendants have been released on their own recognizance with the only travel
27
     restriction being that they surrender their passports to their lawyers.      Before their
28
     indictment, the defendants had prepaid vacations scheduled. One trip is to the Bahamas,

                    UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE FOR TRAVEL

                                            -1-
 1   that was sponsored by defendant Brian Beland’s employer, between April 26, 2019 and
 2   May 5, 2019. The second trip is to Cabo San Lucas for travel between July 28, 2019, and
 3   August 4, 2019. Defendants respectfully request permission to travel outside the United
 4   States during the dates listed above. The parties further request permission to possess
 5   their respective passports for up to one week before and after each trip as necessary to
 6   facilitate this travel.
 7          On January 31, 2019, Brian Beland was indicted for three counts of making and
 8   subscribing a false tax return, and both Brian and Denae Beland were indicted for one
 9   count of endeavoring to obstruct the due administration of internal revenue laws. They
10   made arrangements to appear in court voluntarily for their initial appearance and they
11   were released on their own recognizance.
12          The defendants request their conditions of release be modified to state: “You may
13   travel to The Bahamas and remain there between April 26, 2019, and May 5, 2019. You
14   shall return to the Eastern District of California no later than May 5, 2019. You are
15   authorized to possess your U.S. Passports between April 20, 2019, and May 10, 2019.
16   You shall return your passports to your attorneys by May 10, 2019. You may travel to
17   Cabo San Lucas, Mexico between July 28, 2019, and August 4, 2019. You are authorized
18   to possess your U.S. Passports between July 21, 2019, and August 11, 2019. You are
19   ordered to return your passports to your attorneys on or before August 11, 2019.
20          The United States has indicated that it does not oppose this request, but it will
21   object to requests for additional travel.
22
23                                       Respectfully submitted,
24   Dated: February 11, 2019            /s/ David D. Fischer        /s/ David W. Dratman
                                         DAVID D. FISCHER            DAVID W. DRATMAN
25
                                         Attorney for Defendant      Attorney for Defendant
26                                       DENAE BELAND                BRIAN BELAND
27
28

                      UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE FOR TRAVEL

                                                 -2-
 1   IT IS SO ORDERED
 2
 3
 4
 5   Dated: February 14, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                  UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE FOR TRAVEL

                                          -3-
